Filed 6/7/22 Crisostomo v. Crisostomo CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 CLAUDE E. CRISOSTOMO                                           B306463
 et al.,
                                                                (Los Angeles County
           Petitioners and Respondents,                         Super. Ct. No. 18STPB08104)

           v.

 GERINO CRISOSTOMO,

           Objector and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County. Michael C. Small, Judge. Affirmed.
     Gerino Crisostomo, in pro. per., for Objector and Appellant.
     Wershow & Cole and Jonathan A. Wershow for Petitioners
and Respondents.
                        INTRODUCTION

       Gerino Crisostomo, his brother Claude Crisostomo, and
their sister Belinda Kai were the beneficiaries of their parents’
trust. After their parents died, Claude, as successor trustee, and
Belinda, as a beneficiary, filed a petition in the probate court for
orders instructing Claude to market and sell the trust’s only
asset, their parents’ former residence. Over Gerino’s objection,
the court granted the petition. Gerino, representing himself,
appeals from the order granting that petition. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

       In 1989 Clodualdo and Belen Crisostomo executed a
revocable living trust providing that, upon the death of the
surviving settlor, trust assets would be distributed in equal
shares to the couple’s children: Claude, Gerino, and Belinda.
Clodualdo and Belen died in 2018, and under the terms of the
trust, Claude became the successor trustee. The trust’s sole asset
was residential property on Tracy Street where Clodualdo and
Belen lived for many years. Claude and Belinda lived there until
they finished college; Gerino has lived there his entire life. The
property’s appraised value was $1.2 million.
       In August 2018 Claude and Belinda filed a petition in the
probate court seeking, among other things, an order under
Probate Code section 17200, subdivision (b)(6),1 instructing
Claude, as trustee, to list, market, and sell the Tracy Street
property. Gerino objected to the petition. He argued selling the
property on the open market was not as beneficial to the trust as

1     Statutory references are to the Probate Code.




                                 2
allowing him to buy Claude’s and Belinda’s shares for $400,000
each, which he proposed to do with an $800,000 loan for which he
claimed to have received “pre-approval authorization.” This
approach, Gerino argued, would save the trust “expensive closing
costs,” protect it against the possibility of the property selling for
less than its appraised value (“given its status as a manufactured
home”), and keep the property “in the family pursuant to family
tradition.” He also proposed to pay $50,000 in back rent for the
period he occupied the property following the death of his parents
and to begin paying monthly rent of $2,666.67.
       Following a court trial at which Claude, Gerino, and
Belinda testified, the probate court granted the petition. The
court found selling the Tracy Street property on the open market
as Claude proposed, rather than accepting Gerino’s “buy-out
proposal,” was in the best interest of the trust and its
beneficiaries. The court gave a number of reasons for its finding.
First, the evidence at trial supported “Claude’s determination
that it is unlikely that Gerino will be able to obtain a bank loan of
$800,000 to fund the buy-out.” Second, although Gerino testified
East-West Bank had “pre-qualified him for an $800,000 loan” the
previous year, he “presented no documentation . . . to support
that claim” and “did not know the terms of the supposed East-
West Bank loan.” Third, Gerino was not employed, which could
“impede his ability to obtain an $800,000 loan,” and he had
presented no documentation regarding any other financial
resources. Fourth, Gerino’s offer to pay rent and the possible
savings of avoiding closing costs were not enough to “tip the
balance” in favor of his proposal over Claude’s. Fifth, though it
was possible the property might sell for less than $1.2 million on
the open market, it was also possible it could sell for more, and




                                  3
Claude did not breach his fiduciary duty as trustee “in opting to
risk the uncertainty regarding the purchase price on the open
market over the uncertainty regarding Gerino’s ability to obtain a
loan for the buy-out.” And sixth, Claude’s rejection of Gerino’s
buy-out proposal did not preclude Gerino from bidding on the
property on the open market. Gerino timely appealed.2

                           DISCUSSION

        “‘[T]o demonstrate error, an appellant must supply the
reviewing court with some cogent argument supported by legal
analysis and citation to the record.’ . . . We may and do
‘disregard conclusory arguments that are not supported by
pertinent legal authority or fail to disclose the reasoning by
which the appellant reached the conclusions he wants us to
adopt.’” (Hernandez v. First Student, Inc. (2019) 37 Cal.App.5th
270, 277; see County of Sacramento v. Rawat (2021)
65 Cal.App.5th 858, 870 [contentions not supported “by citation
to legal authority and/or the record and reasoned argument” are
forfeited].) Gerino’s opening brief is difficult to understand, lacks
citation to legal authority, and provides only occasional citations
to the record. He has therefore failed to demonstrate any error
by the probate court justifying reversal.
       Gerino’s appeal also fails on the merits. The “probate court
has wide discretion to make any order and take any action


2     An order granting instructions to a trustee on a petition
pursuant to section 17200 is appealable under section 1304,
subdivision (a). (Germino v. Hillyer (2003) 107 Cal.App.4th 951,
953; see § 1304, subd. (a) [an order granting or denying a petition
under section 17200 is appealable].)




                                  4
necessary or proper to dispose of matters presented by a petition
under section 17200. [Citation.] The applicable standard of
review is therefore abuse of discretion.” (Manson v. Shepherd
(2010) 188 Cal.App.4th 1244, 1258; see § 17206 [the “court in its
discretion may make any orders and take any other action
necessary or proper to dispose of the matters presented by the
petition”]; Dunlap v. Mayer (2021) 63 Cal.App.5th 419, 423
[probate court has “discretion to make orders regarding trusts”].)
Under this standard, “‘[t]he trial court’s findings of fact are
reviewed for substantial evidence, its conclusions of law are
reviewed de novo, and its application of the law to the facts is
reversible only if arbitrary and capricious.’” (Manson, at p. 1259.)
       According to Gerino, “the heart of this case is: Was I or was
I not pre-approved for a purchase loan for the Tracy St property?
The answer is Yes. I was pre-approved by East West bank for a
purchase loan.” Whether Gerino was at some point pre-approved
for a purchase loan, however, was not dispositive of whether the
probate court should grant Claude and Belinda’s petition for
instructions to sell the property on the market. Gerino’s trial
testimony confirmed what is common knowledge among home-
buyers applying for a purchase loan: “pre-approval” ≠ approval.
Gerino testified that to obtain an $800,000 loan from East West
Bank he would have to “resubmit” his application and that it
would take (in his “opinion”) another four to six months “to get
approved” for the loan. The probate court found it unlikely
Gerino would obtain that eventual approval, and the court gave
good reasons for its doubts, including Gerino’s current
unemployment, his lack of documentation concerning his
financial resources, and his inability, in the “over a year since
[he] initially made his buy-out proposal, . . . to obtain a loan from




                                 5
a bank to consummate the buy-out.” Gerino does not challenge
these reasons or contest their underlying facts. Thus, even if he
was pre-approved for a loan, the probate court’s ruling was not an
abuse of discretion.

                          DISPOSITION

       The probate court’s order granting Claude and Belinda’s
petition for instructions is affirmed. The parties are to bear their
costs on appeal.



                                     SEGAL, Acting P. J.

We concur:



             FEUER, J.



             WISE, J.*




*     Judge of the Alameda Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 6